Title: From Thomas Jefferson to John Mason, 15 January 1809
From: Jefferson, Thomas
To: Mason, John


                  
                     Jan. 15. 09.
                  
                  Th: Jefferson presents his compliments to Genl. Mason and being about to retire to a country life, where his garden will be a principal amusement, he is making up his emplettes of seeds. he has to beg of Genl. Mason some seeds of the egg plant; to which he must add a little of the Ruta baga, or Swedish turnep, he knows that this last is to be had at the shops, but he has remarked that which his steward sais he gets from Genl. Mason’s garden as far superior to what he gets under the same name from other persons. this must apologize to Genl. Mason for his asking a little of his to begin with. he salutes him & mrs Mason with friendship & respect.
               